United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                 Nos. 00-2159/2787
                                   ___________

Richard G. Kelley,                        *
                                          *
              Appellant,                  *
                                          * Appeals from the United States
       v.                                 * District Court for the
                                          * Western District of Arkansas.
E-Z Mart Stores, Inc.; Larry Lewis,       *
Individually and in his official capacity *      [UNPUBLISHED]
as District Supervisor for E-Z Mart       *
Stores, Inc.,                             *
                                          *
              Appellees.                  *
                                     ___________

                          Submitted: May 2, 2001
                              Filed: May 7, 2001
                                  ___________

Before BOWMAN, BEAM, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

       Richard G. Kelley appeals the District Court’s1 adverse grant of summary
judgment, and its denial of his related reconsideration motion under Federal Rule of
Civil Procedure 60(b), in his employment- discrimination action brought under Title VII


      1
      The Honorable Bobby E. Shepherd, United States Magistrate Judge for the
Western District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
of the Civil Rights Act of 1964, 42 U.S.C. § 2000-e2 (1994), and 42 U.S.C. § 1981
(1994). Kelley had alleged that in retaliation for filing a January 21, 1998 Equal
Employment Opportunity Commission charge of unequal pay based on gender and
race, defendants terminated him on January 28, 1998.2

       Having carefully reviewed the record and the parties’ briefs, see Stuart v. Gen.
Motors Corp., 217 F.3d 621, 630 (8th Cir. 2000) (standard of review), we conclude
that the District Court properly granted summary judgment to defendants. Kelley failed
to meet his burden of creating a genuine issue of fact as to whether defendants’
proffered nondiscriminatory reason for his termination was pretextual, see Scroggins
v. Univ. of Minn., 221 F.3d 1042, 1045 (8th Cir. 2000), and nothing else in Kelley’s
submissions persuades us that summary judgment was improper. The District Court
also did not abuse its discretion in denying Kelley’s Rule 60(b) motion, see Sanders v.
Clemco Indus., 862 F.2d 161, 169 (8th Cir. 1988) (standard of review).

      We decline to consider Kelley’s recusal arguments, as we previously considered
and denied his related petition for a writ of mandamus, and we deny his pending
motion.

      Accordingly, we affirm. See 8th Cir. R. 47B.




      2
       Kelley also asserted a wage discrimination claim, which was disposed of on
summary judgment, and a state-law defamation claim, which was dismissed without
prejudice. He has not addressed these claims in his initial or reply briefs. See
Mahaney v. Warren County, 206 F.3d 770, 771 n.2 (8th Cir. 2000) (per curiam)
(concluding that claims not raised in initial brief are waived).
                                          -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -3-